FILED
                                                                                August 31, 2022
                                                                                EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re A.H.

No. 22-0148 (Kanawha County 21-JA-48)



                              MEMORANDUM DECISION


       Petitioner Mother K.C., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s January 25, 2022, order terminating her parental rights to A.H. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Mindy Parsley, filed a response in support of the circuit court’s order. The guardian ad litem,
Jennifer Anderson, filed a response on behalf of the child also in support of the circuit court’s
order.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the governing law, the briefs, and the record presented,
the Court finds that the circuit court failed to enter an order adjudicating petitioner, thereby
rendering the termination of petitioner’s parental rights erroneous. This case satisfies the “limited
circumstances” requirement of Rule 21(d) of the West Virginia Rules of Appellate Procedure, and
a memorandum decision is appropriate to vacate and remand for further proceedings consistent
with this decision.

       In February of 2021, the DHHR filed a child abuse and neglect petition against petitioner
based upon allegations of her substance abuse and that she failed to protect A.H. from the father’s
sexual abuse. The court held the preliminary hearing in February of 2021, during which the court
ordered that petitioner participate in services such as random drug screening, supervised visitation
with the child, and parenting and adult life skills sessions. Petitioner waived the preliminary
hearing.

      According to the parties, in April of 2021, the circuit court held an adjudicatory hearing.
According to petitioner, she stipulated to the allegations in the petition, the court adjudicated her

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                 1
as an abusing parent, and granted her a post-adjudicatory improvement period. Petitioner asserts
the circuit court did not enter an adjudicatory hearing order, and the DHHR concedes that this
order was not entered. Notably, respondents did not supplement the record with an adjudicatory
order nor a transcript from any adjudicatory hearing.

        At a review hearing held in September of 2021, the circuit court terminated petitioner’s
improvement period upon the DHHR’s evidence that she tested positive for various illicit drugs.
The circuit court held the final dispositional hearings in December of 2021 and January of 2022,
during which the DHHR and guardian recommended termination of petitioner’s parental rights
based upon her continued drug use. 2 By order entered on January 25, 2022, the circuit court
terminated petitioner’s parental rights. The order, a form filled in by hand, contained no findings
of fact in support of disposition. However, the form indicated, via checked boxes, that the circuit
court found that there was no reasonable likelihood that petitioner could correct the conditions of
abuse and neglect in the near future and that termination was necessary for the child’s welfare.
Petitioner now appeals the dispositional order terminating her parental rights. 3

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        Upon our review, we find that it is unnecessary to address petitioner’s specific assignments
of error because the record is clear that the circuit court failed to enter an order adjudicating
petitioner of abuse and/or neglect and the record on appeal has no adjudicatory hearing transcript
to prove that any specific findings concerning petitioner’s adjudication were made on the record.
In similar circumstances, this Court has recognized plain error upon deficiencies in abuse and
neglect proceedings. See In re Lilith H., 231 W. Va. 170, 180, 744 S.E.2d 280, 290 (2013) (“[T]his
Court takes notice of the plain error permeating the disposition wherein the circuit court terminated


       2
         According to the dispositional hearing transcript, the court noted several missing orders
in the case’s file and specifically noted that there was no adjudicatory order entered.
       3
         The father voluntarily relinquished his parental rights. The permanency plan for the child
is adoption in the current placement.
                                                  2
the parental rights on the basis of allegations and issues which were never properly made subject
of the adjudication.”). In Lilith H., the court noted that “[i]t is within the authority of this Court to
‘sua sponte, in the interest of justice, notice plain error.’” Id. (quoting Cartwright v. McComas,
223 W. Va. 161, 164, 672 S.E.2d 297, 300 (2008)). Having recognized that it was appropriate to
notice the lower court’s plain error, we went on to explain that

        [w]here it appears from the record that the process established by the Rules of
        Procedure for Child Abuse and Neglect Proceedings and related statutes for the
        disposition of cases involving children adjudicated to be abused or neglected has
        been substantially disregarded or frustrated, the . . . case [will be] remanded for
        compliance with that process[.]

Id. (quoting Syl. Pt. 5, in part, In re Edward B., 210 W. Va. 621, 558 S.E.2d 620 (2001)). As more
fully explained below, we conclude that the court’s failure to enter an order adjudicating petitioner
of either abuse and/or neglect constitutes a similar frustration or disregard of the clear language of
the relevant rules and statutes such that vacation of the order on appeal is necessary.

        As we have long held,

        “before a court can begin to make any of the dispositional alternatives under W.Va.
        Code [§ 49-4-604], it must hold a hearing under W.Va. Code [§ 49-4-601], and
        determine ‘whether such child is abused or neglected.’ Such a finding is a
        prerequisite to further continuation of the case.” Syllabus Point 1, State v. T.C., 172
        W. Va. 47, 303 S.E.2d 685 (1983).

Syl. Pt. 3, in part, In re A.P.-1, 241 W. Va. 688, 827 S.E.2d 830 (2019). Additionally, West Virginia
Code § 49-4-601 sets forth the following:

        At the conclusion of the adjudicatory hearing, the court shall make a determination
        based upon the evidence and shall make findings of fact and conclusions of law as
        to whether the child is abused or neglected and whether the respondent is abusing,
        neglecting, or, if applicable, a battered parent, all of which shall be incorporated
        into the order of the court.

(Emphasis added). As set forth above, the court did not enter an adjudicatory order and no
transcript of an adjudicatory hearing was supplemented to the record. Accordingly, the circuit
court’s adjudication of petitioner was erroneous, and it further lacked jurisdiction to terminate
petitioner’s parental rights to A.H.
        For the foregoing reasons, we vacate the circuit court’s January 25, 2022, order terminating
petitioner’s parental rights and further remand the matter for the entry of an adjudicatory order
with detailed findings of fact and conclusions of law sufficient to support adjudication, if
appropriate, and for further proceedings consistent with the applicable statutes and rules. The Clerk
is hereby directed to issue the mandate contemporaneously herewith.

                                                               Vacated and remanded, with direction.


                                                   3
ISSUED: August 31, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                  4